UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1710



METASEBYA KASSA MEKONEN,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-894-838)


Submitted:   March 13, 2008                 Decided:   March 24, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner. Michael B.
Mukasey, United States Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Yamileth G. HandUber, OFFICE OF IMMIGRATION
LITIGATION, Civil Division, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Metasebya   Kassa    Mekonen,       a    native    and       citizen   of

Ethiopia,   petitions   for     review   of     an   order    of    the    Board   of

Immigration Appeals (Board) denying her second motion to reopen as

untimely    and   numerically    barred,       and   denying       her    motion   to

reconsider as untimely.       We have reviewed the record and Mekonen’s

arguments and find no abuse of discretion in the Board’s decision.

See 8 C.F.R. §§    1003.2(c)(2), (3) (2007); INS v. Doherty, 502 U.S.

314, 323-24 (1992).

            Accordingly,   we    deny    the    petition      for    review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                   - 2 -